Citation Nr: 0301120	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1976.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  That decision denied a petition to reopen a 
claim for entitlement to service connection for 
schizophrenia on the basis that no new and material 
evidence in support of the reopened claim had been 
received.  


FINDINGS OF FACT

1.  In August 1988, the Board denied the veteran's claim 
of entitlement to service connection for schizophrenia on 
the basis that no new and material evidence had been 
received since a final Board decision on the merits in 
January 1979.  

2.  In February 1994, the RO entered an adverse decision 
on the veteran's petition to reopen the claim for service 
connection for schizophrenia on the basis that no new and 
material evidence had been submitted since the final 
decision of the Board in August 1988.  Following 
appropriate notice, the veteran did not timely appeal.  

3.  The evidence received since the RO's February 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  



CONCLUSIONS OF LAW

1.  The RO's February 1994 decision, which denied the 
veteran's petition to reopen a claim of entitlement to 
service connection for schizophrenia, is final.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been received since 
the RO's February 1994 decision denying the veteran's 
petition to reopen a claim for service connection for 
schizophrenia; thus the claim is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7104; see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) held that the question of what constitutes 
new and material evidence requires referral only to the 
most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, 
in that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can 
be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The credibility of the evidence is presumed for the 
purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 
5 Vet. App. 19 (1993).  

II. Procedural History

The procedural history in this case shows that the veteran 
submitted medical evidence of having schizophrenia in 
1978.  The RO denied the claim and he appealed.  The Board 
denied entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, in a January 1979 
decision.  The veteran continued to claim service 
connection for his psychiatric disorder in 1981 and 1982, 
to which the RO repeatedly informed him that new and 
material evidence was required to reopen his claim, and 
had not been submitted.  In September 1987, the veteran 
made another attempt to reopen his claim.  The RO again 
denied it on the basis of no new and material evidence 
and, by appellate decision in August 1988, the Board held 
the same: that no new and material evidence in support of 
service connection for schizophrenia had been received 
since the January 1979 decision, which was final.  In 
January 1994, the veteran again attempted to reopen his 
claim.  By rating decision in February 1994, his petition 
to reopen the claim was denied on the same basis: that no 
new and material evidence had been submitted.  Following 
appropriate notice, he did not appeal.  

The veteran continued to raise the issue during the course 
of an unrelated appeal in 1998.  Testimony pursuant to his 
attempt to reopen the claim was accepted during a hearing 
before another Board member in February 1998, after it was 
explained to him that the Board did not have jurisdiction 
of the issue at that time.  In April 2000, he clarified 
his intentions to reopen the claim, leading to the July 
2000 RO decision and this appeal to the Board.  

III.  Merits

The final August 1988 Board decision took into 
consideration the service medical records that showed 
complaints of sleeping problems, depression, or excessive 
worry and nervous trouble with a notation of situational 
stress secondary to Army life and personal problems and a 
clinical psychiatric evaluation on the November 1976 
separation examination of normal; VA hospital records of 
treatment from January to March 1978 indicating a long 
history of auditory hallucinations and employment problems 
and a final diagnosis of chronic, undifferentiated-type 
schizophrenia; VA clinical information dated from 1978 to 
1987 showing history in January 1977 of the veteran's 
erratic attendance in a welding training program followed 
by a lay-off after working 5-6 months and an initial 
hospitalization through court commitment for violent 
behavior and complaints of hearing voices; a February 1978 
VA social work social history report referring to 
information from the veteran's mother that he would leave 
his job stating that he was bored during a period in 1977, 
that he started to complain about hearing voices during 
that time period, that he had been refused admission to a 
VA hospital on December 30, 1977 after which his behavior 
worsened with violence and threats until commitment 
proceedings were initiated, that he had called her during 
active service with rambling and incoherent speech, and 
that he would be up and walking about all night on 
occasion following separation from active duty, including 
one night when he ended up in jail and commitment 
proceedings were initiated; a VA medical center discharge 
summary report of inpatient treatment from November 1982 
to January 1983; and a June-July 1987 hospitalization 
report of a diagnosis of chronic, undifferentiated-type 
schizophrenia with an acute exacerbation.  

The RO decision in February 1994 was in consideration of 
VA outpatient treatment records dated in February 1992 
that reflect a history of schizophrenia since "1976" and 
in February 1993 that reflect the notation of a long 
history of schizophrenia and manifestations of depression 
that were being treated.  There was no clinical basis or 
reference to earlier dated medical evidence associated 
with the bare entry of the 1976 "history."  

A transcript of the February 1998 hearing reflects the 
veteran's testimony that the onset of his schizophrenia 
was in 1976.  Certain people reportedly told him that he 
should get himself checked out but he thought that he was 
all right until he had to be committed by a court.  He 
recalled receiving some kind of treatment during active 
service.  He stated that he experienced anxiety and 
hearing voices during active service.  The first post-
service treatment he received was in 1978.  Schizophrenia 
had been diagnosed.  During service he described symptoms 
of feeling disturbed, distressed, under pressure.  He 
recalled having been told he had problems adjusting and 
was not sleeping.  His parents reportedly had him 
committed in 1978 because by then he was really disturbed.  

VA outpatient treatment records dated in February and 
March 2001 show ongoing evaluation and treatment of the 
veteran's schizophrenia.  There was no reference to 
previous psychiatric manifestations.  

The transcript of the April 2002 video conference hearing 
shows the veteran's testimony that he received his first 
psychiatric diagnosis in 1978 about a year after he was 
out of active service.  His problems during active duty 
included trouble adjusting, feeling inadequate, a 
breakdown during active service requiring him to reduce 
his duties, inability to concentrate, falling into a 
slump, feeling left out, feeling paranoid and getting 
psychotic.  He reportedly started drinking and using drugs 
to kill the voices he was hearing but they only worsened 
until he thought that all he could do was leave the 
service, but his condition continued to worsen up to his 
commitment.  He suddenly developed problems with sleeping 
and his nerves during active service and was told it was 
only secondary stress due to military life.  He testified 
that he saw a psychologist or a psychiatrist within the 
first year following active duty.  

On the basis of comparing the new evidence with that 
considered in the February 1994 RO decisions and the 
pertinent evidence considered in the prior, final 
appellate decisions, the Board concludes that there is no 
new and material evidence to reopen the claim.  The 2001 
medical evidence reflects current treatment, not previous 
manifestations supportive of any new and material 
connection between his current psychiatric disorder and 
active service, directly or presumptively.  This evidence, 
therefore, is new without being material, that is, 
probative of any medical fact that would support 
manifestations of schizophrenia during or within the year 
following active service.  

In the veteran's 2002 hearing testimony, he only 
elaborated more on his previous statements as to inservice 
symptomatology which he considered to support the onset of 
schizophrenia during active service.  This was essentially 
a cumulative rendition of what he had presented before and 
not accepted by the Board and the RO in the prior, final 
decisions as new and material evidence in support of a 
reopened claim.  The Board would emphasize that laypersons 
are not competent to give a medical opinion as to 
diagnosis.  This applies to the veteran's statements that 
schizophrenia (the diagnosis) was first manifested by his 
inservice behavior.  Such statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999), and are insufficient to reopen the claim.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The veteran has specifically referred to a VA hospital 
summary report for inpatient treatment from November 1982 
to January 1983.  He presented this report as showing that 
he had been prescribed anti-psychotic medication, 
Serentil, prior to his separation from active service.  
This is an erroneous reading of that hospital report.  It 
shows that, when he was admitted, he was on Navane.  A 
coincidental notation of history showed that, upon 
admission, he had had psychotic symptomatology.  1979 
hospital treatment for chronic, undifferentiated 
schizophrenia was noted.  In January 1983, during 
hospitalization, his medication was changed from Navane to 
Serentil.  The notation that at the time of his 
"discharge" he had been taking Serentil unequivocally 
referred to the 1983 hospital "discharge," not his 
"discharge" from active duty.  The hospital summary report 
presented no information on schizophrenia coincident with 
or related to active duty.  The initial prescription of 
Serentil took place after the hospital admission in 
November 1982, more than 6 years following separation from 
active duty.  Moreover, this record of hospital treatment 
was considered in the prior Board decision in August 1988.  
Hence, this evidence, in and of itself, cannot be 
considered new and material.  The veteran's new arguments 
and interpretations with respect to this evidence are not 
only those of a layman which cannot meet the standard of 
competent medical evidence but also are patently 
erroneous.  

Because the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  The Board views its discussion and the 
statement of the case provided by the RO as sufficient to 
inform the veteran of the elements necessary to complete 
his application to reopen the claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  

IV.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim (here, a petition to reopen a claim), and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the claimant by letters dated in 
October 1999, April 2000, July 2000, and April 2001 that 
VA had or would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
Federal agencies.  He was advised that it was his 
responsibility to either sends medical treatment records 
from his private physician regarding treatment for his 
claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  
Further, he was informed of the requirement of submitting 
new and material evidence in order to reopen the claim, 
and what was meant by new and material evidence.  The duty 
to notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  


ORDER

New and material evidence has not been submitted with 
respect to the claim for service connection for 
schizophrenia and this claim is not reopened; the benefit 
sought on appeal is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

